Name: Commission Regulation (EC) No 1526/1999 of 13 July 1999 determining the percentage of quantities covered by applications for export licences for pigmeat which may be accepted
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 Avis juridique important|31999R1526Commission Regulation (EC) No 1526/1999 of 13 July 1999 determining the percentage of quantities covered by applications for export licences for pigmeat which may be accepted Official Journal L 178 , 13/07/1999 P. 0006 - 0006COMMISSION REGULATION (EC) No 1526/1999of 13 July 1999determining the percentage of quantities covered by applications for export licences for pigmeat which may be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1370/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the pigmeat sector(1), as last amended by Regulation (EC) No 1719/98(2), and in particular Article 3(4) thereof,(1) Whereas Regulation (EC) No 1370/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8(11) of Council Regulation (EEC) No 2777/75(3), as last amended by Commission Regulation (EC) No 2916/95(4), and/ or the corresponding expenditure during the period in question;(2) Whereas uncertainty is a feature of the market in certain pigmeat products; whereas the impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for export licences for speculative ends; whereas there is a risk that the issue of licences for the quantities applied for from 5 to 9 and from 12 to 13 July 1999 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade; whereas applications covering the products concerned,HAS ADOPTED THIS REGULATION:Article 1No further action shall be taken in respect of applications submitted until 13 July 1999 for export licences for pigmeat pursuant to Regulation (EC) No 1370/95 in respect of categories 1, 2 and 3 of Annex I to that Regulation which should have been issued from 14 July and from 21 July 1999.Article 2This Regulation shall enter into force on 14 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 133, 17.6.1995, p. 26.(2) OJ L 125, 1.8.1998, p. 58.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.